Citation Nr: 1145148	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-14 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to February 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss rated 10 percent, effective July 26, 2007.  In March 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In June 2011 the Board remanded the case for additional development.


FINDING OF FACT

It is not shown that at any time during the appeal period the Veteran's hearing acuity was worse than Level III in either ear.  


CONCLUSION OF LAW

A rating in excess of 10 percent for the Veteran's bilateral hearing loss is not warranted at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.85, Diagnostic Code (Code) 6100, 4.86 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and an August 2011 supplemental SOC readjudicated the matter after the Veteran and his representative had an opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  Pursuant to the Board's June 2011 remand instructions, the RO arranged for a VA examination in August 2011.  The examination is adequate to assess the disability as the examiner expressed familiarity with the history of the disability, and conducted a thorough examination of the Veteran, noting all findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can practically be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The appropriate evaluation for hearing impairment is determined under the criteria found in 38 C.F.R. §§ 4.85, 4.86. 

To evaluate the degree of disability from service-connected defective hearing Table VI is used to determine a Roman numeral designation (I through XI), based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing (Table VIA).  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

April and May 2008 VA outpatient treatment records note that the Veteran's hearing was intact to voice on examination.  

An October 2008 private audiometric chart includes blank spaces for percentages of speech discrimination for the right ear and left ear.  

At the December 2008 decision review officer (DRO) hearing the Veteran testified that he could not hear anything and that if he was in a restaurant he had to read lips.  

On February 2009 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
55
60
75
85
LEFT
40
45
50
80
90

The average puretone thresholds were 69 (68.75) decibels, right ear and 66 (66.25) decibels, left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear, noted to be excellent bilaterally.  The Veteran reported that he had noticed increased difficulty understanding conversation in background noise.  

On his July 2009 VA Form 9 (Substantive Appeal) the Veteran stated that he could not hear well, had difficulty understanding what people said to him, and had to repeatedly ask people to repeat themselves.  

At the March 2011 Travel Board Hearing the Veteran testified that he did not think that he was hearing any better and might have lost a little more of his hearing.  He noted that he made people mad because he could not hear, asked people to repeat themselves, and he could not understand his grandkids.  He summarized that he could not understand what anyone told him around the house.  


On August 2011VA audiological evaluation, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
55
75
80
LEFT
40
40
55
80
90

The average puretone thresholds were 64 decibels, right ear and 66 decibels, left ear.  Speech audiometry revealed speech recognition ability of 84 percent in either ear.  It was noted that the Veteran's word recognition ability was good.  The examiner opined that after review of the claims file it was her opinion that the Veteran's hearing loss alone would not render him unemployable.  She noted that the Veteran's hearing should be adequate for communication in quiet environments but that he might experience difficulty hearing in the presence of background noise.  

The Veteran was exposed to noise trauma in service and as noted above, a March 2009 rating decision granted service connection for bilateral hearing loss rated 10 percent, effective July 26, 2007.

As an initial matter the Board notes that testing of hearing loss disability for VA rating purposes must meet specific requirements (to include speech discrimination testing in a controlled setting using a Maryland CNC word list).  See 38 C.F.R. § 4.85.  The October 2008 private chart audiometry does not include speech discrimination findings of any kind.  In this case the speech discrimination blanks were clearly not completed, and although such information is relevant to the rating at hand, and bears on the probative value of the report, further clarification is not reasonable or necessary because it is clear from the report that such findings were not recorded at the time.  Contra Savage v. Shinseki, 24 Vet. App. 259 (2011) (in a case where it was unclear whether the speech discrimination testing which was recorded was conducted using the Maryland CNC test).  As such, the only audiometry of record that is suitable for rating purposes (which is explicitly confirmed to meet requirements of the governing regulation) is that of February 2009 and August 2011 VA audiological evaluations.  

Using 38 C.F.R. § 4.85 Table VI yields the following results:

VA audio evaluation
Right Ear hearing acuity
Left Ear hearing acuity
February 2009
Level II
Level II
August 2011
Level III
Level III

Under 38 C.F.R. § 4.85 Table VII where there is level II hearing in each ear, a noncompensable rating is warranted.  Likewise, where there is Level III hearing in each ear, a noncompensable rating is warranted.  Accordingly, none of the audiometry of record that is suitable for rating purposes establishes that the Veteran warrants a compensable rating for bilateral hearing loss at any time during the appeal period.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

Alternatively, VA regulations also provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provision of 38 C.F.R. § 4.86(b) does not apply.   

In this case, the Veteran's decibel frequencies of the right ear at the time of the February 2009 VA examination qualify for exceptional hearing loss under 38 C.F.R. § 4.86(a).  That is, each of the four specified frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz was 55 decibels or greater.  When applying the average of 66 to Table VIA, a Level of V results.  Since this Level is greater than that provided by Table VI (as discussed above), Level V is then applied to Table VII.  Level V (right ear) and Level II (left ear) yields a schedular 10 percent (but no greater) rating.  

The Board is also aware of the United States Court of Appeals for Veterans Claims (Court) decision in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) which held that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455. Throughout the appeal, the Veteran has provided statements and testimony regarding his difficulty hearing at home and in public places such as restaurants, particularly when there is background noise.  He has stated that he has difficulty understanding speech and frequently needs to ask a person to repeat themselves, which causes some distress.  The Board has also considered these matters.  

At the time of the August 2011 VA audiological evaluation, the examiner advised that she had reviewed the Veteran's claims file.  Accordingly, the examiner had knowledge of the Veteran's various difficulties.  See Sickels v. Shinseki, No. 2010-7140 (Fed. Cir. May 6, 2011).  The examiner also acknowledged the Veteran's particular problems of difficulty understanding speech, noting that he might experience difficulty hearing in the presence of background noise.  

At his hearing in March 2011, the Veteran testified that he made people mad because he could not hear, asked people to repeat themselves, could not understand his grandkids, and could not understand what anyone told him around the house. Hearing transcript, page 10.  The Veteran, as a lay person, is certainly competent to submit evidence of how the hearing loss affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).

The examiner in August 2011 addressed the question of whether there were any effects on occupation or usual daily activities during the course of the examination report and findings.  The examiner found that the Veteran's hearing should be adequate for communication in quiet environments and would not alone render him unemployable.  Thus, the examination report did include information concerning how the Veteran's hearing loss affects his daily functioning.    

Nevertheless, the Board finds that the Veteran's hearing loss disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

There is not sufficient evidence that warrants referral of the Veteran's claim for extra-schedular consideration.  In the first instance, there is no showing that the schedular criteria do not adequately represent the Veteran's disability picture.  As was already described herein, there is no evidence of marked interference with employment, frequent periods of hospitalization, or any other factor that would render inappropriate the application of regular rating standards with regard to the Veteran's hearing loss disability.   Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.   The Board finds the August 2011 examiner's conclusions regarding the effects on occupation and daily activities to be consistent with the evidence of record and the schedular criteria assigned.  In sum, the schedular criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, as the evidence of record does not show and the Veteran has not alleged unemployability due to his service-connected bilateral hearing loss, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record). 


ORDER

A rating in excess of 10 percent for the Veteran's bilateral hearing loss is denied.


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


